[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION]
The defendant commissioner of consumer protection moves to dismiss the plaintiff's appeal on the basis that the court lacks subject matter jurisdiction.
The court must "fully resolve" any jurisdictional question before considering the merits of the appeal. [Castro v.Viera], 207 Conn. 420, 429 (1988). General Statutes § 4-183(a) provides that an appeal of an administrative decision must be served on all parties of record and filed in the superior court "(w)ithin forty-five days after mailing of the final decision . . . or, if there is no mailing, within forty-five days after personal delivery of the final decision under (§ 4-180)." Failure to file an appeal within the forty-five day time period deprives the court of subject matter jurisdiction. [Glastonbury Volunteer Ambulance Association,Inc. v. Freedom of Information Commission et al],227 Conn. 848 (1993).
In this case, the record indicates that the commissioner's CT Page 4784 decision was mailed on December 8, 1993. The court's file indicates that the appeal was filed in the superior court in Hartford on March 1, 1994. That is the eighty-third day after the mailing of the final decision. Since the appeal was not filed in court within the forty-five day time period prescribed by statute, the court lacks subject matter jurisdiction.
The appeal is dismissed.
MALONEY, J.